Case 8:21-cv-01980-WFJ-TGW Document 1 Filed 08/17/21 Page 1 of 10 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

ICON EV, LLC,
a Florida limited liability company,

      Plaintiff,

v.                                                  Case No.

JONATHAN DRWAL,

     Defendant.
_________________________________/

                                  COMPLAINT

      Plaintiff, ICON EV, LLC, a Florida limited liability company (“Plaintiff”),

through its undersigned counsel, sues Defendant, JONATHAN DRWAL

(“Defendant”), as follows:

                   PARTIES, JURISDICTION AND VENUE

      1.     Plaintiff is a Florida limited liability company with its principal place

of business in Hillsborough County, Florida.

      2.     Defendant is an individual residing in Glendale County, Arizona.

      3.     This Court has federal question jurisdiction pursuant to 28 U.S.C. §

1331 because the claims arise from the federal Computer Fraud and Abuse Act, 18

U.S.C. § 1030. This Court also has diversity jurisdiction pursuant to 28 U.S.C. §




                                          1
Case 8:21-cv-01980-WFJ-TGW Document 1 Filed 08/17/21 Page 2 of 10 PageID 2




1332 because there is complete diversity of citizenship between the parties and the

amount in controversy exceeds $75,000.00.

      4.     This Court has personal jurisdiction over Defendant pursuant to §

48.193, Florida Statutes for the following reasons: 1) Defendant was a resident of

Florida while employed by Plaintiff, and engaged in some of the acts giving rise to

this action while in Florida; 2) Defendant provided services and earned money

within the state of Florida; 3) Defendant committed a tort in the state of Florida by

engaging in electronic means from out of state to destroy Plaintiff’s proprietary

inventory management system; 4) Defendant caused damages in the state of Florida

and has caused harm to Florida residents because of the destruction of data and the

inventory management system.

      5.     Venue is proper in the Middle District of Florida under 28 U.S.C. §

1391 because a substantial part of the events or omissions giving rise to the claim

including the damages occurred in Hillsborough County, Florida and to the Plaintiff

in Hillsborough County, Florida.

                            GENERAL ALLEGATIONS

      6.     Plaintiff is a fast growing company that manufactures high quality, low

speed, electric vehicles.

      7.     In July of 2017, Plaintiff hired Defendant to work as an information

technology (“IT”) specialist in Plaintiff’s Tampa office.


                                         2
Case 8:21-cv-01980-WFJ-TGW Document 1 Filed 08/17/21 Page 3 of 10 PageID 3




       8.    In April of 2020, Plaintiff made the decision to transfer Defendant to

ICON EV Arizona, LLC (“ICON AZ”), a Florida LLC registered to do business in

Arizona and a division of and wholly owned subsidiary of Plaintiff which performs

work for and benefits Plaintiff.

       9.    Plaintiff and ICON AZ have common ownership and share resources

and computer platforms. In fact, following his transfer, Defendant continued to assist

and aid all Plaintiff related entities including Plaintiff, ICON AZ and ICON Texas,

a Florida limited liability company.

       10.   ICON AZ has assigned its right to seek relief against Defendant to

Plaintiff.

       11.   Subsequent to the Defendant’s transfer to Arizona, Plaintiff promoted

Defendant from IT Specialist to Chief Information Officer (“CIO”).

       12.   Defendant’s position with Plaintiff included the development of a

backend platform usable by Plaintiff and Plaintiff’s customers to purchase and track

goods sold by Plaintiff all over the country, which took over a year to develop and

started with Defendant’s work in Tampa, Florida (“Portal”).

       13.   Due to Defendant’s high-level position and his role in developing the

Portal, Defendant had access to Plaintiff’s underlying proprietary and confidential

data consisting of the programing and programming code that created the Portal as

well as operational information, financial information, sales and cost techniques and


                                          3
Case 8:21-cv-01980-WFJ-TGW Document 1 Filed 08/17/21 Page 4 of 10 PageID 4




data, inventory management techniques and measures, and marketing information

(“Confidential Data”).

      14.      The Portal and Confidential Data are not available publicly and gave

Plaintiff an economic and competitive advantage as the only system of its kind

developed in-house, created by and for Plaintiff, and not available to Plaintiff’s

competitors.

      15.      Plaintiff took reasonable measures to keep the Portal and Confidential

Data confidential, including: utilizing password protection with respect to access to

the Portal and Confidential Data, limiting access to information within the Portal to

that of the customer’s own account, limiting access to all Confidential Data in the

Portal (including parts, inventory, and status) to Plaintiff’s personnel with login

credentials.

      16.      It has recently become known to Plaintiff that, while employed with

Plaintiff in June of 2021, Defendant began communicating with Terry Trekas

(“Trekas”), a former executive of Plaintiff. Trekas is contractually prohibited from

competing with Plaintiff.

      17.      Defendant and Trekas began communicating concerning competitive

products to Plaintiff suggesting Trekas and Defendant were going to leave or

otherwise compete with Plaintiff.




                                           4
Case 8:21-cv-01980-WFJ-TGW Document 1 Filed 08/17/21 Page 5 of 10 PageID 5




        18.   Within days after Defendant began secretly communicating with

Trekas, Defendant accessed the Portal, caused the Portal to suddenly crash, and

deleted all of Plaintiff’s Confidential Data on the server, purportedly without backup

or any availability to recover the Confidential Data.

        19.   Defendant’s accessing of the Portal and deletion of the Confidential

Data caused an interruption in service and Plaintiff was no longer able to access

same.

        20.   Subsequently, Plaintiff terminated Defendant’s employment.

        21.   After his termination, Defendant wrongfully removed his work desktop

and laptop—both housing Plaintiff’s Confidential Data—from the ICON AZ office

and refused to return the same to Plaintiff. Ultimately, Defendant returned a hard

drive to Plaintiff, which showed evidence that Defendant intentionally deleted

Plaintiff’s files stored therein.

        22.   Without access to the Portal and the Confidential Data, Plaintiff is

severely disadvantaged in that it has no efficient way to track sales, inventory, etc.,

and is left scrambling to recreate this data by hand.

        23.   Worse, upon information and belief, Defendant retains access to the

Portal and Confidential Data and intends to either destroy the same and/or use them

to his own competitive advantage to the detriment of Plaintiff.




                                          5
Case 8:21-cv-01980-WFJ-TGW Document 1 Filed 08/17/21 Page 6 of 10 PageID 6




      24.    The attempts to recover the lost data are ongoing and costs have

exceeded $5,000.00.

      25.    The cost of rebuilding the Portal is in excess of $75,000.

      26.    Plaintiff has hired the undersigned attorneys to pursue this action and

has agreed to pay said attorneys a reasonable fee for their services rendered herein.

      27.    All conditions precedent to bringing this action have occurred, have

been met or have been waived.

        COUNT I - Violation of the Computer Fraud and Abuse Act
                       (18 U.S.C. § 1030, et seq.)

      28.    Plaintiff realleges the allegations set forth in Paragraphs 1-27 as if

set forth fully herein.

      29.    Plaintiff’s Portal, servers, and other computer systems constitute

“protected computers” as defined by the Computer Fraud and Abuse Act

(“CFAA”) because they are used in or affect interstate commerce or

communication.

      30.    Plaintiff is, and at all relevant times was, by use of its protected

computers, engaged in business that affects interstate commerce.

      31.    Defendant intentionally accessed, by means of conduct involving

interstate communication, Plaintiff’s protected computers without authorization

or exceeded his authorized access, and thereby obtained information from

                                          6
Case 8:21-cv-01980-WFJ-TGW Document 1 Filed 08/17/21 Page 7 of 10 PageID 7




Plaintiff’s protected computers in violation of the CFAA.

      32.   Additionally, Defendant violated the CFAA by causing the

transmission of a program, information, code, or command and as a result of such

conduct, intentionally caused damage without authorization to Plaintiff’s

protected computer.

      33.   Defendant knowingly and with intent to defraud, accessed Plaintiff’s

protected computers without authorization or exceeded his authorized access and

by means of such conduct, obtained Plaintiff’s Confidential Data, by dishonest

methods with the intent to cause injury or loss to Plaintiff in violation of the

CFAA.

      34.   As a result of Defendant’s misconduct and violations of the CFAA,

Plaintiff has suffered damage or loss in an amount exceeding $5,000 and is

entitled to an award of damages under the CFAA for Defendant’s violations of

the CFAA.

      35.   By reason of Defendant’s violations of the CFAA, and the damages

caused or threatened by his misconduct, Plaintiff is entitled to damages and

injunctive relief under the CFAA.

      36.   In addition to the damages Plaintiff has suffered, Defendant’s access

and ongoing possession of Plaintiff’s Confidential Data obtained in violation of


                                       7
Case 8:21-cv-01980-WFJ-TGW Document 1 Filed 08/17/21 Page 8 of 10 PageID 8




the CFAA, and use and disclosure of such information to engage in competition

with Plaintiff, poses a real, present and significant threat of unauthorized

disclosure and use of this information, and the diversion of Plaintiff’s clients and

prospective clients.

      37.    Defendant’s unauthorized disclosure and use of Plaintiff’s valuable

Confidential Data obtained in violation of the CFAA poses an imminent threat

of irreparable injury to Plaintiff.

      38.    Plaintiff has no adequate remedy at law for Defendant’s accessing

and ongoing possession of Plaintiff’s Confidential Data in violation of the CFAA.

      WHEREFORE, Plaintiff demands judgment against Defendant, Jonathan

Drwal, for actual damages, costs, and such other relief, including preliminary and

permanent injunctive relief, as the Court may deem just and proper.

                             COUNT II - Conversion
      39.    Plaintiff realleges the allegations set forth in Paragraphs 1-27 as if

set forth fully herein.

      40.    The Portal was property owned by Plaintiff.

      41.    Defendant has deprived Plaintiff of its ownership and possessory

rights of its Portal by intentionally deleting it and causing significant harm to the

Portal requiring it to be replaced.

      42.    Defendant created an extensive advertising video for the Plaintiff at
                                         8
Case 8:21-cv-01980-WFJ-TGW Document 1 Filed 08/17/21 Page 9 of 10 PageID 9




the request of the Plaintiff (“Video”).

      43.   Defendant created the video while an employee of Plaintiff, using

Plaintiff’s equipment, while being paid by compensation by Plaintiff, at the

request of Plaintiff, as a work for hire as defined in 17 U.S. Code § 101.

      44.   Defendant destroyed the Video or otherwise took possession of the

Video and continues to deprive the Plaintiff of the Video.

      45.   Demand was made by Plaintiff for the return of the Video, but

Defendant refuses to return the Video.

      46.   The cost to replace the Portal and Video is in excess of $75,000.

      47.   Plaintiff reserves all rights to further plead and prove punitive

damages.

      WHEREFORE, Plaintiff demands judgment against Defendant, Jonathan

Drwal, for actual damages, costs, and such other relief, including preliminary and

permanent injunctive relief if appropriate, and as the Court may deem just and

proper.

                                      ENGLANDER FISCHER

                                      /s/ David S. Delrahim
                                      DAVID S. DELRAHIM
                                      Florida Bar No. 66368
                                      Primary: ddelrahim@eflegal.com
                                      Secondary: creeder@eflegal.com
                                      ENGLANDER and FISCHER LLP

                                          9
Case 8:21-cv-01980-WFJ-TGW Document 1 Filed 08/17/21 Page 10 of 10 PageID 10




                                   721 First Avenue North
                                   St. Petersburg, Florida 33701
                                   Tel: (727) 898-7210 /Fax: (727) 898-7218
                                   Attorney for Plaintiff




                                     10
